Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25th, 2020 has been entered.
Response to Arguments
Applicant’s arguments, see page 1, filed November 25th, 2020, with respect to the rejection of Claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nakade (US5154893) in view of Munshi et al. (US7507074) and further in view of Penlesky et al. (US6979169).
Regarding Claim 17, Nakade teaches a fan device for air circulating comprising: a housing with a top (Figs. 8,9 #31 – body as housing with top), a bottom connected to a side wall with a directional outflow port (Col. 6, lines 3-13; Figs. 8,9 #31 – body has bottom and side wall, #51 – arms with venture tubes attached to outlet as directional outflow port), a motor that is attached to said housing (Col. 5, line 67; Fig. 9 #6 - motor) and a centrifugal fan assembly attached to said motor where the centrifugal fan assembly is cylindrical with a plurality of fan blades perpendicularly positioned to a radius of the cylinder arranged vertically around the circumference of the fan assembly (Col. 5, line 67 – Col. 6, line 3; Fig. 9 #5 – fan).
However, Nakade does not teach that the housing can rotate around a vertical axis to allow for selective directionality of an outflow air stream.
Munshi et al. teaches a mount for a ceiling fan, where the mount is attached to the fan housing and allows for rotation around a vertical axis in order to direct the airstream of the fan to a desired direction (Col. 2, lines 19-28, 48-49; Fig. 1 #28 – ceiling mount portion). Nakade and Munshi et al. are analogous prior art as they both relate to ceiling fans. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the fan taught by Nakade with the rotatable ceiling mount taught by 
However, Nakade as modified by Munshi et al. fails to teach that the side wall is cylindrical.
Nakade does teach that the side wall is a rectangular or square shape (Fig. 8).
Penlesky et al. teaches a ceiling fan with a side wall that can have any desired shape, such as a round, rectangular, or other polygonal shape (Col. 4, lines 31-33). Nakade and Penlesky et al. are analogous prior art as they both relate to ceiling fans. Therefore, it would have been obvious to a person of ordinary skill in the art that the side wall taught by Nakade could be cylindrical rather than rectangular, as Penlesky et al. teaches that such changes in shape to side walls are well known in the art and obvious (Penlesky et al. Col. 4, line 31-33).
Allowable Subject Matter
Claims 1, 3-4, 9, and 11-14 are allowed.
Claim 1 is directed toward an unobvious improvement to ceiling fan devices. Specifically, Applicant claims a device comprising: a ceiling fan with a mounting bracket connected circumferentially to a housing with a rotating connection that allows the housing to rotate freely around the mounting bracket, where the housing has a bottom, connected to a circular side wall with an outflow port that can rotate around a vertical axis to allow for selective directionality of an outflow air stream with an end with an outflow shoot at the end of the port , a motor that is attached to said housing and a centrifugal fan assembly attached to said motor where the centrifugal fan assembly is cylindrical with a plurality of fan blades perpendicularly positioned to a radius of the 
While known prior art teaches similar fan devices, none of the known prior art, alone or in combination, teaches such a fan with a mounting bracket connected circumferentially to a housing with a rotating connection that allows the housing to rotate freely around the mounting bracket, where the housing has a bottom, connected to a circular side wall with an outflow port that can rotate around a vertical axis to allow for selective directionality of an outflow air stream with an end with an outflow shoot at the end of the port, the blades, each with a fixed pitch, pulls air inward axially from below the fan assembly and forces the air out the periphery in a radial direction determined by the direction of the outflow shoot where the housing completely encloses the outer aspects of the fan assembly.
Therefore, the combination of features is allowable.
Claims 3-4, 9, and 11-14 are allowable due to their dependency on Claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Karst et al. (9797404), Yang et al. (10371409), and Umai et al. (5620370) each teach a ventilation fan with a housing containing a centrifugal fan assembly driven by a motor.
Cunnane (9719525) and Kim et al. (7066712) each teach a fan with a circular housing containing a centrifugal fan assembly driven by a motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151.  The examiner can normally be reached on 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745